Case: 21-60274     Document: 00516012911         Page: 1     Date Filed: 09/14/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                  No. 21-60274                 September 14, 2021
                                Summary Calendar                  Lyle W. Cayce
                                                                       Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Donald Demario Patrick,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                            USDC No. 3:16-CR-88-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Donald Demario Patrick appeals the within-Guidelines sentence
   entered following revocation of the supervised release term imposed
   pursuant to his conviction for felon in possession of a firearm. He contends
   that the district court’s revocation sentence is substantively unreasonable.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60274      Document: 00516012911          Page: 2   Date Filed: 09/14/2021




                                    No. 21-60274


          We ordinarily review the substantive reasonableness of a sentence for
   an abuse of discretion. Gall v. United States, 552 U.S. 38, 51 (2007).
   Following United States v. Booker, 543 U.S. 220 (2005), sentences are
   reviewed for reasonableness in the light of the sentencing factors in 18 U.S.C.
   § 3553(a). United States v. Mares, 402 F.3d 511, 519–20 (5th Cir. 2005). We
   review a revocation sentence under the plainly unreasonable standard. See
   United States v. Miller, 634 F.3d 841, 843 (5th Cir. 2011). If the sentence is
   unreasonable, we may set it aside only if the error was obvious under existing
   law. Id.
          Patrick asserts that the district court improperly balanced the
   § 3553(a) factors against the extenuating evidence regarding his simple
   assault conviction and the effect a sentence of imprisonment would have on
   his family. However, he has made no showing that his sentence is the result
   of a clear error of judgment in balancing the sentencing factors. See United
   States v. Smith, 440 F.3d 704, 708 (5th Cir. 2006). His appellate argument is
   tantamount to a request that this court re-weigh the § 3553(a) factors, which
   we will not do. See Gall, 552 U.S. at 51. Patrick’s mere disagreement with
   the propriety of the sentence imposed does not serve to rebut the
   presumption of reasonableness that attaches to a within-Guidelines sentence.
   See United States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010).
          AFFIRMED.




                                         2